                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  CIC SERVICES, LLC, and RYAN, LLC,              )
                                                 )        Case No. 3:17-cv-110
          Plaintiffs,                            )
                                                 )        Judge Travis R. McDonough
  v.                                             )
                                                 )        Magistrate Judge H. Bruce Guyton
  INTERNAL REVENUE SERVICE,                      )
  DEPARTMENT OF TREASURY, and                    )
  THE UNITED STATES OF AMERICA,                  )
                                                 )
          Defendants.                            )


                                              ORDER



        The Court conducted a telephonic status conference on July 8, 2021. The Court hereby

  ORDERS the following deadlines:

       1. Defendants shall file an index of the administrative record and serve the administrative

          record on Plaintiffs on or before August 9, 2021;

       2. Plaintiffs shall complete their review of the record and inform Defendants of any issues

          regarding the administrative record on or before September 10, 2021;

       3. Defendants shall file any amendments to the administrative record agreed to by the

          parties on or before September 24, 2021;

       4. Plaintiffs shall file any motions to supplement or complete the record on or before

          October 1, 2021;

       5. Defendants shall file their response to any motion to supplement or complete the

          administrative record on or before October 15, 2021;




Case 3:17-cv-00110-TRM-HBG Document 57 Filed 07/12/21 Page 1 of 2 PageID #: 771
     6. The parties shall file cross motions for summary judgment on or before November 1,

        2021.

     7. The parties shall respond to motions for summary judgment on or before December 3,

        2021.

     SO ORDERED.

                                           /s/ Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                     2
Case 3:17-cv-00110-TRM-HBG Document 57 Filed 07/12/21 Page 2 of 2 PageID #: 772
